                   Case 20-10475-BLS          Doc 745       Filed 09/23/20        Page 1 of 13




                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF DELAWARE

                                                                  )
    In re:                                                        ) Chapter 11
                                                                  )
    CRAFTWORKS PARENT, LLC, et al.,                               ) Case No. 20-10475 (BLS)
                                                                  )
                                    Debtors. 1                    ) (Jointly Administered)
                                                                  )


                                        AFFIDAVIT OF SERVICE

        I, Nathan Chien, depose and say that I am employed by Prime Clerk LLC (“Prime Clerk”),
the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

       On September 10, 2020, at my direction and under my supervision, employees of Prime
Clerk caused the following documents to be served by the method set forth on the Core/2002
Service List attached hereto as Exhibit A:

      •      Sixth Monthly Fee Application of Klehr Harrison Harvey Branzburg LLP for Payment of
             Compensation and Reimbursement of Expenses as Co-Counsel for the Debtors for the
             Period August 1, 2020 through September 8, 2020 [Docket No. 727]

      •      Final Fee Application of Klehr Harrison Harvey Branzburg LLP for Allowance and
             Payment of Compensation and Reimbursement of Expenses as Co-Counsel to the Debtors
             for the Period March 3, 2020 through September 8, 2020 [Docket No. 730]

      •      Final Fee Application of M-III Advisory Partners, LP as Financial Advisor for the Debtors
             for Compensation for Services Rendered and Reimbursement of Expenses for the Period
             of March 3, 2020 through July 31, 2020 [Docket No. 731]


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number are: Big River Breweries, Inc. (6292); Brew Moon Colorado, Inc. (5001); Chophouse License, LLC (2340);
Craft Brewery Holding, Inc. (1228); CraftWorks Holdings, LLC (7163); CraftWorks Intermediate Co, LLC (9810);
CraftWorks Parent, LLC (3345); CraftWorks Restaurants & Breweries Group, Inc. (4820); CraftWorks Restaurants
& Breweries, Inc. (2504); CraftWorks Restaurants & Breweries, LLC (0676); GB Acquisition, Inc. (5175); GB
Franchise, LLC (7716); GB Kansas, LLC (0924); GB Maryland, Inc. (6439); GB Parent, Inc. (1281); GBBR Texas,
Inc. (9904); Gordon Biersch Brewery Restaurant Group, Inc. (8023); Harbor East Brewery, LLC (7759); Logan’s
Restaurants, Inc. (9987); Logan’s Roadhouse, Inc. (2074); Logan’s Roadhouse of Kansas, Inc. (8716); Logan’s
Roadhouse of Texas, Inc. (2372); LRI Holdings, Inc. (4571); Old Chicago Franchising LLC (7249); Old Chicago of
Colorado, Inc. (4857); Old Chicago of Kansas, Inc. (0606); Old Chicago Oregon, LLC (5083); Old Chicago Parker
Crossing, Inc. (9218); Old Chicago Taproom, LLC (5838); Old Chicago Westminster, Inc. (5759); Roadhouse
Intermediate Inc. (6159); Roadhouse Midco Inc. (6337); Roadhouse Parent Inc. (5108); Rock Bottom Arizona, Inc.
(4848); Rock Bottom License, LLC (9033); Rock Bottom of Minneapolis, Inc. (5762); Wadsworth Old Chicago, Inc.
(4849); Walnut Brewery, Inc. (7405). The Debtors’ mailing address is 3011 Armory Drive, Suite 300, Nashville, TN
37204.
             Case 20-10475-BLS        Doc 745      Filed 09/23/20   Page 2 of 13




   •   Second Interim and Final Fee Application of Katten Muchin Rosenman LLP as Counsel
       for the Debtors for Compensation for Services Rendered and Reimbursement of Expenses
       for the (I) Interim Period of June 1, 2020 through September 4, 2020; and (II) Total Fee
       Period of March 3, 2020 through September 24, 2020 [Docket No. 732]

Dated: September 22, 2020
                                                           /s/ Nathan Chien
                                                           Nathan Chien
State of New York
County of New York

Subscribed and sworn to (or affirmed) before me on September 22, 2020, by Nathan Chien,
proved to me on the basis of satisfactory evidence to be the person who appeared before me.

/s/ KELSEY LYNNE GORDON
Notary Public, State of New York
No. 01GO6405463
Qualified in Kings County
Commission Expires March 9, 2024




                                               2                                     SRF 46010
Case 20-10475-BLS   Doc 745   Filed 09/23/20   Page 3 of 13




                       Exhibit A
                                                                               Case 20-10475-BLS                               Doc 745                    Filed 09/23/20                   Page 4 of 13
                                                                                                                                              Exhibit A
                                                                                                                                         Core/2002 Service List
                                                                                                                                        Served as set forth below


                                              DESCRIPTION                                                     NAME                                                            ADDRESS                                                EMAIL              METHOD OF SERVICE
                                                                                                                                            Attn: Joshua S. Bauchner, Anthony J. D'Artiglio
                                                                                                                                            365 Rifle Camp Road                                                  jb@ansellgrimm.com
Counsel to Tower Investments, LLC                                                         Ansell Grimm & Aaron, PC                          Woodland Park NJ 07424                                               ajd@ansellgrimm.com                 Email
                                                                                                                                            Attn: Kimberly A. Walsh
                                                                                                                                            Bankruptcy & Collections Division MC 008
                                                                                                                                            P.O. Box 12548
Counsel to Comptroller of Public Accounts of the State of Texas                           Attorney General of Texas                         Austin TX 78711-2548                                                 kimberly.walsh@oag.texas.gov        Email
                                                                                                                                            Attn: Dustin P. Branch, Jessica M. Simon and Nahal Zarnighian        branchd@ballardspahr.com
                                                                                                                                            2029 Century Park East, Suite 800                                    simonjm@ballardspahr.com
Counsel to PGIM Real Estate, The Macerich Company and Starwood Retail Partners LLC        Ballard Spahr LLP                                 Los Angeles CA 90067-2909                                            zarnighiann@ballardspahr.com        Email
                                                                                                                                            Attn: Leslie C. Heilman, Laurel D. Roglen and Chantelle D. McClamb   heilmanl@ballardspahr.com
Counsel to Brixmor Operating Partnership LP, Federal Realty Investment Trust, PGIM Real                                                     919 N. Market Street, 11th Floor                                     roglenl@ballardspahr.com
Estate, The Macerich Company and Starwood Retail Partners LLC                             Ballard Spahr LLP                                 Wilmington DE 19801-3034                                             mcclambc@ballardspahr.com           First Class Mail and Email
                                                                                                                                            Attn: Kevin M. Newman, Esq.
                                                                                                                                            Barclay Damon Tower
                                                                                                                                            125 East Jefferson Street
Counsel to Pyramid Management Group, LLC                                                  Barclay Damon LLP                                 Syracuse NY 13202                                                    knewman@barclaydamon.com            Email
                                                                                                                                            Attn: Scott L. Fleischer
                                                                                                                                            1270 Avenue of the Americas, Suite 501
Counsel to RPT Realty, L.P.                                                               Barclay Damon LLP                                 New York NY 10020                                                    sfleischer@barclaydamon.com         Email
                                                                                                                                            Attn: Stephen W. Sather
                                                                                                                                            7320 N. Mopac Expressway, Ste 400
Counsel to 1801 West Parmer Lane, LLC                                                     Barron & Newburger, PC                            Austin TX 78731                                                      gmagnuson@bn-lawyers.com            Email
                                                                                                                                            Attn: Shraddha Bharatia
                                                                                                                                            PO Box 3001
Counsel to American Express Travel Related Services Co, Inc                               Becket & Lee LLP                                  Malvern PA 19355-0701                                                                                    First Class Mail
                                                                                                                                            Attn: Michael J. Barrie, Kevin M. Capuzzi
                                                                                                                                            222 Delaware Avenue, Suite 801                                       mbarrie@beneschlaw.com
Counsel to PPG Shadow Real Estate LLC                                                     Benesch, Friedlander, Coplan & Aronoff LLP        Wilmington DE 19801                                                  kcapuzzi@beneschlaw.com             Email
                                                                                                                                            Attn: Kristen N. Pate
Counsel to Brookfield Property REIT, Inc., as Direct and Indirect Owner and/or Managing                                                     350 N. Orleans Street, Suite 300
Agent as Landlord for the Debtor                                                          Brookfield Property REIT, Inc., as Agent          Chicago IL 60654-1607                                                bk@brookfieldpropertiesretail.com   Email
                                                                                                                                            Attn: Leah Fiorenza McNeill
                                                                                                                                            One Atlantic Center, 14th Floor
                                                                                                                                            1201 W. Peachtree Street, N.W.
Counsel to US Foods, Inc.                                                                 Bryan Cave Leighton Paisner LLP                   Atlanta GA 30309                                                     leah.fiorenza@bclplaw.com           Email
                                                                                                                                            Attn: Timothy R. Bow
                                                                                                                                            161 North Clark Street, Suite 4300
Counsel to US Foods, Inc.                                                                 Bryan Cave Leighton Paisner LLP                   Chicago IL 60601                                                     timothy.bow@bclplaw.com             Email
                                                                                                                                            Attn: Shawn M. Christianson
                                                                                                                                            55 Second Street
                                                                                                                                            17th Floor
Counsel to Oracle America, Inc.                                                           Buchalter, A Professional Corporation             San Francisco CA 94105-3493                                          schristianson@buchalter.com         Email
Counsel to Governor’s Square Company 1B dba Governor’s Square Plaza, Huntington Mall                                                        Attn: Lindsey M. Harrison Madgar, Richard T. Davis
Company dba Huntington Mall, and Spotsylvania Mall Company dba Spotsylvania Towne                                                           5577 Youngstown-Warren Rd.
Centre                                                                                    Cafaro Management Company                         Niles OH 44446                                                       LMadgar@cafarocompany.com           Email
                                                                                                                                            Attn: James F. Wilson; Esteban Rakela
                                                                                                                                            c/o Carl Marks Management Company LLC
                                                                                                                                            900 Third Avenue, 33rd Floor                                         jwilson@carlmarks.com
Holder of other debt instruments issued by the Debtors                                    Carl Marks Strategic Investments, L.P.            New York NY 10022                                                    erakela@carlmarks.com               First Class Mail and Email
                                                                                                                                            Attn: James F. Wilson; Esteban Rakela
                                                                                                                                            c/o Carl Marks Management Company LLC
                                                                                          Carl Marks Strategic Opportunities Fund II,       900 Third Avenue, 33rd Floor                                         jwilson@carlmarks.com
Holder of other debt instruments issued by the Debtors                                    L.P.                                              New York NY 10022                                                    erakela@carlmarks.com               First Class Mail and Email




           In re: CraftWorks Parent, LLC, et al.
           Case No. 20-10475 (BLS)                                                                                                             Page 1 of 10
                                                                                  Case 20-10475-BLS                          Doc 745                 Filed 09/23/20                 Page 5 of 13
                                                                                                                                          Exhibit A
                                                                                                                                    Core/2002 Service List
                                                                                                                                   Served as set forth below


                                              DESCRIPTION                                                   NAME                                                          ADDRESS                                      EMAIL             METHOD OF SERVICE
                                                                                                                                        Attn: General Counsel
                                                                                                                                        375 Park Avenue
Equity Holders of Debtor CraftWorks Parent, LLC                                        Centerbridge Capital Partners AIV I, L.P.        New York NY 10152                                                                             First Class Mail
                                                                                                                                        Attn: General Counsel
                                                                                       Centerbridge Capital Partners C Co-              375 Park Avenue
Equity Holders of Debtor CraftWorks Parent, LLC                                        Investment, L.P                                  New York NY 10152                                                                             First Class Mail
                                                                                                                                        Attn: General Counsel
                                                                                                                                        375 Park Avenue
Equity Holders of Debtor CraftWorks Parent, LLC                                        Centerbridge Capital Partners SBS, L.P.          New York NY 10152                                                                             First Class Mail
                                                                                                                                        Attn: General Counsel
                                                                                       Centerbridge Capital Partners Strategic AIV I,   375 Park Avenue
Equity Holders of Debtor CraftWorks Parent, LLC                                        L.P.                                             New York NY 10152                                                                             First Class Mail
                                                                                                                                        Attn: President or General Counsel
                                                                                                                                        375 Park Avenue, 11th Floor                                btruong@centerbridge.com
Equity Owner Of Craftworks Holdings, LLC                                               Centerbridge Partners, L.P.                      New York NY 10152                                          amodi@centerbridge.com             First Class Mail and Email
                                                                                                                                        Attn: William E. Chipman, Jr.
                                                                                                                                        Hercules Plaza
                                                                                                                                        1313 North Market Street, Suite 5400
Counsel to Fortress Credit Co LLC and certain of its affiliated entities               Chipman Brown Cicero & Cole, LLP                 Wilmington DE 19801                                        chipman@chipmanbrown.com           Email
                                                                                                                                        11 West 42nd Street, 7th Floor
Other Holder of other debt instruments issued by the Debtors                           CIT BANK, N.A.                                   New York NY 10036                                                                             First Class Mail
                                                                                                                                        Attn: Karen C. Bifferato, Kelly M. Conlan
Counsel to IREIT Flowood Dogwood, L.L.C., IREIT Prattville Legends, L.L.C. and IREIT                                                    1201 N. Market Street, 20th Floor                          kbifferato@connollygallagher.com
Shreveport Regal Court, L.L.C.                                                         Connolly Gallagher LLP                           Wilmington DE 19801                                        kconlan@connollygallagher.com      Email
                                                                                                                                        Attn: Bankruptcy Dept
                                                                                                                                        Carvel State Office Bldg
                                                                                                                                        820 N French St 6th Fl
Delaware Attorney General                                                              Delaware Attorney General                        Wilmington DE 19801                                        attorney.general@state.de.us       First Class Mail and Email
                                                                                                                                        Attn: Zillah Frampton
                                                                                                                                        820 N French St
Delaware Division of Revenue                                                           Delaware Division of Revenue                     Wilmington DE 19801                                        FASNotify@state.de.us              First Class Mail and Email
                                                                                                                                        Division of Corporations Franchise Tax
                                                                                                                                        P.O. Box 898
Delaware Secretary of State                                                            Delaware Secretary of State                      Dover DE 19903                                             dosdoc_Ftax@state.de.us            First Class Mail and Email
                                                                                                                                        Attn: Bankruptcy Dept
                                                                                                                                        820 Silver Lake Blvd Ste 100
Delaware State Treasury                                                                Delaware State Treasury                          Dover DE 19904                                             statetreasurer@state.de.us         First Class Mail and Email
                                                                                                                                        Attn: General Counsel
                                                                                                                                        200 Celebration Place
Parties asserting liens against the Debtors' assets                                    Disney Vacation Development, Inc.                Celebration FL 34747                                                                          First Class Mail
                                                                                                                                        Attn: Amish R. Doshi
                                                                                                                                        1979 Marcus Avenue, Suite 210E
Counsel to Oracle America, Inc.                                                        Doshi Legal Group, P.C.                          Lake Success NY 11042                                      amish@doshilegal.com               Email
                                                                                                                                        Attn Bankruptcy Dept
                                                                                                                                        1650 Arch Street
Environmental Protection Agency - Region 3                                             Environmental Protection Agency                  Philadelphia PA 19103-2029                                                                    First Class Mail
                                                                                                                                        Attn: Natalie D. Potter
                                                                                                                                        1701 South Blvd.
Counsel to AP 140 W Franklin St., LP                                                   Essex Richards, PA                               Charlotte NC 28203                                         npotter@essexrichards.com          Email
                                                                                                                                        Attn: David P. Billings
                                                                                                                                        215 South State Street
                                                                                                                                        Suite 1200
Counsel to Alsco, Inc.                                                                 Fabian VanCott                                   Salt Lake City UT 84111                                    dbillings@fabianvancott.com        Email
                                                                                                                                        Attn: Morgan J. McClure, Marc Blanchette
                                                                                                                                        3290 Northside Parkway NW, Suite 350                       mmcclure@fortress.com
Agent for First Lien Debt                                                              Fortress Investment Group                        Atlanta GA 30327                                           mblanchette@fortress.com           First Class Mail and Email




           In re: CraftWorks Parent, LLC, et al.
           Case No. 20-10475 (BLS)                                                                                                        Page 2 of 10
                                                                                   Case 20-10475-BLS                               Doc 745               Filed 09/23/20                  Page 6 of 13
                                                                                                                                             Exhibit A
                                                                                                                                        Core/2002 Service List
                                                                                                                                       Served as set forth below


                                              DESCRIPTION                                                        NAME                                                       ADDRESS                                         EMAIL             METHOD OF SERVICE
                                                                                                                                           Attn: Dana S. Katz
                                                                                                                                           1225 17th Street, Suite 2200
Counsel to Plaza on Union LLC                                                               Fox Rothschild LLP                             Denver CO 80202                                              dkatz@foxrothschild.com            Email
                                                                                                                                           Attn: Martha B. Chovanes
                                                                                                                                           2000 Market Street, 20th Floor
Counsel to Plaza on Union LLC                                                               Fox Rothschild LLP                             Philadelphia PA 19103-3222                                   mchovanes@foxrothschild.com        Email
                                                                                                                                           Attn: Seth A. Niederman
                                                                                                                                           919 North Market Street, Suite 300
Counsel to Plaza on Union LLC                                                               Fox Rothschild LLP                             Wilmington DE 19899-2323                                     sniederman@foxrothschild.com       Email
                                                                                                                                           Attn: Ronald E. Gold & A.J. Webb
                                                                                                                                           3300 Great American Tower
                                                                                                                                           301 East Fourth Street                                       rgold@fbtlaw.com
Counsel to Washington Prime Group Inc.                                                      Frost Brown Todd LLC                           Cincinnati OH 45202                                          awebb@fbtlaw.com                   Email
                                                                                                                                           Attn: Ronald E. Gold, A.J. Webb & Erin P. Severini
                                                                                                                                           3300 Great American Tower                                    rgold@fbtlaw.com
                                                                                                                                           301 East Fourth Street                                       awebb@fbtlaw.com
Counsel to NTS Bluegrass Commonwealth Park                                                  Frost Brown Todd LLC                           Cincinnati OH 45202                                          eseverini@fbtlaw.com               Email
                                                                                                                                           Attn: Ryan O'Hagan                                           credit.notices@fsinvestments.com
                                                                                                                                           201 Rouse Boulevard                                          kkrcreditlegal@kkr.com
Holder of other debt instruments issued by the Debtors and Top 75 Unsecured Creditor        FS Investment Corporation II                   Philadelphia PA 19112                                        FSICII_Team@fsinvestments.com      First Class Mail and Email
                                                                                                                                           Attn: Ryan O'Hagan                                           credit.notices@fsinvestments.com
                                                                                                                                           201 Rouse Boulevard                                          kkrcreditlegal@kkr.com
Holder of other debt instruments issued by the Debtors and Top 75 Unsecured Creditor        FS Investment Corporation III                  Philadelphia PA 19112                                        FSICIII_Team@fsinvestments.com     First Class Mail and Email
                                                                                                                                           Attn: Ryan O'Hagan                                           credit.notices@fsinvestments.com
                                                                                            FS KKR Capital Corp (f/k/a FS Investment       201 Rouse Boulevard                                          kkrcreditlegal@kkr.com
Holder of other debt instruments issued by the DebtorsTop 75 Unsecured Creditor             Corporation)                                   Philadelphia PA 19112                                        FSIC_Team@fsinvestments.com        First Class Mail and Email
                                                                                                                                           Attn: David G. Sommer
                                                                                                                                           218 N. Charles Street, Suite 400
Counsel to Harbor East - Office LLC                                                         Gallagher Evelius & Jones LLP                  Baltimore MD 21201                                           dsommer@gejlaw.com                 Email
                                                                                                                                           Attn: David W. deBruin
                                                                                                                                           3711 Kennett Pike, Suite 100
Counsel to Evin-Broomfield, LLC, Evin-Grand Junction, LLC, and Evin-Greeley, LLC            Gawthrop Greenwood, PC                         Wilmington DE 19807                                          ddebruin@gawthrop.com              Email
                                                                                                                                           Attn: Michael Busenkell, Amy D. Brown
                                                                                                                                           1201 North Orange Street, Suite 300                          mbusenkell@gsbblaw.com
Counsel to Retail Partners Murfreesboro                                                     Gellert Scali Busenkell & Brown, LLC           Wilmington DE 19801                                          abrown@gsbblaw.com                 Email
                                                                                                                                           Attn: General Counsel
                                                                                                                                           200 Connell Drive
Parties asserting liens against the Debtors' assets                                         Hewlett-Packard Financial Services Company     Berkeley Heights NJ 07922                                                                       First Class Mail
                                                                                                                                           Attn: Tyler P. Brown
Counsel to Fortress Investment Group and Agent under the Debtors’ prepetition first lien                                                   951 East Byrd Street
debt facility and the Debtors’ proposed debtor-in-possession financing facility             Hunton Andrews Kurth LLP                       Richmond VA 23219                                            tpbrown@HuntonAK.com               First Class Mail and Email
                                                                                                                                           Attn: John R. Schneider, Mary L. Santanello, Mack Emerson
                                                                                                                                           Bank of America Plaza, Suite 4100                            jschneider@HuntonAK.com
Counsel to Fortress Investment Group and Agent under the Debtors’ prepetition first lien                                                   600 Peachtree Street, NE                                     msantanello@HuntonAK.com
debt facility and the Debtors’ proposed debtor-in-possession financing facility             Hunton Andrews Kurth LLP                       Atlanta GA 30308                                             memerson@HuntonAK.com              First Class Mail and Email
                                                                                                                                           Attn: John T. O'Connor
Counsel to Agent under the Debtors’ prepetition first lien debt facility and the Debtors’                                                  200 Park Avenue
proposed debtor-in-possession financing facility                                            Hunton Andrews Kurth LLP                       New York NY 10166                                            joconnor@HuntonAK.com              First Class Mail and Email
                                                                                                                                           Attn: Tyson A. Crist, John C. Cannizzaro
                                                                                                                                           250 West Street, Suite 700                                   tyson.crist@icemiller.com
Counsel to AD Investments, LLC                                                              Ice Miller LLP                                 Columbus OH 43215                                            john.cannizzaro@icemiller.com      Email
                                                                                                                                           Centralized Insolvency Operation
                                                                                                                                           2970 Market Street
                                                                                                                                           Mail Stop 5 Q30 133
Internal Revenue Service                                                                    Internal Revenue Service                       Philadelphia PA 19104-5016                                                                      First Class Mail




           In re: CraftWorks Parent, LLC, et al.
           Case No. 20-10475 (BLS)                                                                                                            Page 3 of 10
                                                                                  Case 20-10475-BLS                               Doc 745                 Filed 09/23/20                     Page 7 of 13
                                                                                                                                              Exhibit A
                                                                                                                                         Core/2002 Service List
                                                                                                                                        Served as set forth below


                                              DESCRIPTION                                                          NAME                                                    ADDRESS                                                            EMAIL                   METHOD OF SERVICE
                                                                                                                                            Centralized Insolvency Operation
                                                                                                                                            P.O. Box 7346
Internal Revenue Service                                                                     Internal Revenue Service                       Philadelphia PA 19101-7346                                                                                             First Class Mail
                                                                                                                                            Attn: S. Kyle Woodard
                                                                                                                                            901 Main Street
                                                                                                                                            Suite 5200
Counsel to USVI/Azalea Square Owner LLC                                                      Kane Russell Coleman & Logan PC                Dallas TX 75202                                                               kwoodard@krcl.com                        Email
                                                                                                                                            Attn: William J. Levant
                                                                                                                                            910 Harvest Drive, 2nd Floor
                                                                                                                                            PO Box 3037
Counsel to Blue Mountain IPG Associates, LP                                                  Kaplin Stewart Meloff Reiter & Stein, PC       Blue Bell PA 19422                                                            wlevant@kaplaw.com                       Email
                                                                                                                                                                                                                          sreisman@katten.com
                                                                                                                                                                                                                          cindi.giglio@katten.com
                                                                                                                                            Attn: Steven J. Reisman, Cindi M. Giglio, David A. Crichlow, Brian J. Hecht   david.crichlow@katten.com
                                                                                                                                            575 Madison Avenue                                                            brian.hecht@kattenlaw.com
Counsel to Debtors                                                                           Katten Muchin Rosenman LLP                     New York NY 10022                                                                                                      Email
                                                                                                                                            Attn: Peter A. Siddiqui, Stephanie Hor-Chen, Ethan Trotz                      peter.siddiqui@katten.com
                                                                                                                                            525 West Monroe Street                                                        stephanie.hor-chen@katten.com
Counsel to Debtors                                                                           Katten Muchin Rosenman LLP                     Chicago IL 60661-3693                                                         ethan.trotz@katten.com                   Email
                                                                                                                                            Attn: George R. Meurer, Sigifredo Perez, III
                                                                                                                                            211 Calle Del Norte
                                                                                                                                            Ste 200
Counsel to Laredo College                                                                    Kazen, Meurer & Perez LLP                      Laredo TX 78042                                                                                                        First Class Mail
                                                                                                                                                                                                                          KDWBankruptcyDepartment@kelleydrye.com
                                                                                                                                            Attn: Robert L. LeHane, Jennifer D. Raviele, Michael W. Reining               rlehane@kelleydrye.com
Counsel to Brookfield Property REIT, Inc., National Retail Properties, Inc. and Regency                                                     101 Park Avenue                                                               jraviele@kelleydrye.com
Centers, L.P.                                                                                Kelley Drye & Warren LLP                       New York NY 10178                                                             mreining@kelleydrye.com                  Email
                                                                                                                                            Attn: William Woo
                                                                                                                                            c/o Kelso & Company
                                                                                                                                            320 Park Avenue, 24th Floor
Holder of other debt instruments issued by the Debtors                                       Kelso Investment Associates VIII, L.P.         New York NY 10022                                                             wwoo@kelso.com                           First Class Mail and Email
                                                                                                                                            c/o Kelso & Company
                                                                                                                                            Attn: William Woo
                                                                                                                                            320 Park Avenue, 24th Floor
Holder of other debt instruments issued by the Debtors and Top 75 Unsecured Creditor         KEP VI, LLC                                    New York NY 10022                                                             wwoo@kelso.com                           First Class Mail and Email
                                                                                                                                            Attn: Michael R. Handler, Jeff Pawlitz
                                                                                                                                            1185 Avenue of the Americas
                                                                                                                                            34th Floor
Counsel to Fortress Credit Co LLC and certain of its affiliated entities                     King & Spalding LLP                            New York NY 10036                                                             mhandler@kslaw.com                       Email
                                                                                                                                            Attn: W. Austin Jowers
Counsel to Agent under the Debtors’ prepetition first lien debt facility, the Debtors’                                                      1180 Peachtree Street, NE
proposed debtor-in-possession financing facility and Fortress Credit Co LLC and certain of                                                  Suite 1600
its affiliated entities                                                                      King & Spalding LLP                            Atlanta GA 30309                                                              ajowers@kslaw.com                        Email
                                                                                                                                            Attn: Ryan O'Hagan                                                            credit.notices@fsinvestments.com
                                                                                                                                            75 St. Stephen's Green                                                        kkrcreditlegal@kkr.com
Holder of other debt instruments issued by the Debtors and Top 75 Unsecured Creditor         KKR Credit Advisors (Ireland)                  Dublin 2 Ireland                                                              FSIC_Team@fsinvestments.com              First Class Mail and Email
                                                                                                                                            Attn: Domenic E. Pacitti and Michael W. Yurkewicz
                                                                                                                                            919 N. Market Street, Suite 1000                                              DPacitti@klehr.com
Counsel to Debtors                                                                           Klehr Harrison Harvey Branzburg LLP            Wilmington DE 19801                                                           myurkewicz@klehr.com                     Email
                                                                                                                                            Attn: Morton R. Branzburg
                                                                                                                                            1835 Market Street, 14th Floor
Counsel to Debtors                                                                           Klehr Harrison Harvey Branzburg LLP            Philadelphia PA 19103                                                         mbranzburg@klehr.com                     Email
                                                                                                                                            Attn: Haley K. Tucker
                                                                                                                                            400 Broad Street, Suite 105
Counsel to Gadsden Motor Inn, Inc.                                                           Knowles & Sullivan, LLC                        Gadsden AL 35901                                                              tami@kkslawgroup.com                     Email




           In re: CraftWorks Parent, LLC, et al.
           Case No. 20-10475 (BLS)                                                                                                             Page 4 of 10
                                                                               Case 20-10475-BLS                               Doc 745                  Filed 09/23/20                      Page 8 of 13
                                                                                                                                            Exhibit A
                                                                                                                                       Core/2002 Service List
                                                                                                                                      Served as set forth below


                                             DESCRIPTION                                                       NAME                                                         ADDRESS                                             EMAIL               METHOD OF SERVICE
                                                                                                                                            Attn: Samuel C. Wisotzkey
                                                                                                                                            Washington Building, Barnabas Business Center
                                                                                                                                            4650 North Port Washington Road
Counsel to Ecolab Inc.                                                                           Kohner, Mann & Kailas, S.C.                Milwaukee WI 53212-1059                                        swisotzkey@kmksc.com                  Email
                                                                                                                                            Attn: Jeffrey Kurtzman
                                                                                                                                            401 S. 2nd Street, Suite 200
Counsel to Blue Mountain IPG Associates and Ironwood Property Group                              Kurtzman Steady, LLC                       Philadelphia PA 19147                                          kurtzman@kurtzmansteady.com           Email
                                                                                                                                            Attn: Cody Hoesly
                                                                                                                                            121 SW Morrison Street, Suite 700
Counsel to Madrona Morrison II, LLC                                                              Larkins Vacura Kayser LLP                  Portland OR 97204-3183                                         choesly@lvklaw.com                    Email
                                                                                                                                            Attn: Chad S. Caby
                                                                                                                                            1200 17th Street, Suite 3000
Counsel to FirstBank                                                                             Lewis Roca Rothgerber Christie LLP         Denver CO 80202-5855                                           ccaby@lrrc.com                        Email
                                                                                                                                            Attn: Diane Wade Sanders
Counsel to Nueces County, Cameron County, Hidalgo County, City of Harlingen, Hays CISD,                                                     P.O. Box 17428
City of McAllen, Harlingen CISD, and McLennan County                                             Linebarger Goggan Blair & Sampson, LLP     Austin TX 78760                                                                                      First Class Mail
                                                                                                                                            Attn: Don Stecker
                                                                                                                                            112 E. Pecan Street, Suite 2200
Counsel to Bexar County                                                                          Linebarger Goggan Blair & Sampson, LLP     San Antonio TX 78205                                           sanantonio.bankruptcy@publicans.com   Email
                                                                                                                                            Attn: Elizabeth Weller
                                                                                                                                            2777 N. Stemmons Freeway, Suite 1000
Counsel to Parker CAD, Tarrant County, Dallas County and Smith County                            Linebarger Goggan Blair & Sampson, LLP     Dallas TX 75207                                                dallas.bankruptcy@publicans.com       Email
                                                                                                                                            Attn: John P. Dillman
Counsel to Cypress-Fairbanks ISD, Angelina County, Jefferson County, Galveston County,                                                      PO Box 3064
Harris County                                                                                    Linebarger Goggan Blair & Sampson, LLP     Houston TX 77253-3064                                          houston_bankruptcy@publicans.com      Email
                                                                                                                                            Attn: General Counsel
                                                                                                 Marblegate Special Opportunities Master    80 Field Point Road
Holder of other debt instruments issued by the Debtors                                           Fund, L.P.                                 Greenwich CT 06830                                             notices@marblegate.com                First Class Mail and Email
                                                                                                                                            Attn: Peter Muthig
                                                                                                                                            222 North Central Avenue, Suite 1100
Counsel to Maricopa County Treasurer                                                             Maricopa County Attorney's Office          Phoenix AZ 85004-2206                                          muthigk@mcao.maricopa.gov             Email
                                                                                                                                            Attn: Gregory Brown
                                                                                                                                            576 Broadhollow Road, Suite 105
Counsel to Produce Alliance, LLC                                                                 McCarron & Diess                           Melville NY 11747                                              gbrown@mccarronlaw.com                Email
Counsel to Tax Appraisal District of Bell County, The County of Hays, Texas, City of Waco                                                   Attn: Tara LeDay
and/or Waco Independent School District, Midland Central Appraisal District, Central                                                        P. O. Box 1269
Appraisal District of Taylor County and The County of Williamson, Texas                          McCreary, Veselka, Bragg & Allen, P.C.     Round Rock TX 78680                                            tleday@mvbalaw.com                    Email
                                                                                                                                            Attn: Kate P. Foley
                                                                                                                                            1800 West Park Dr.
                                                                                                                                            Suite 400
Counsel to Gateway Washington, Inc.                                                              Mirick, O’Connell, DeMallie & Lougee, LLP  Westborough MA 01581                                           kfoley@mirickoconnell.com             Email
                                                                                                                                            Attn: Paul W. Carey
                                                                                                                                            100 Front Street
Counsel to Gateway Washington, Inc.                                                              Mirick, O’Connell, DeMallie & Lougee, LLP  Worcester MA 01608                                             pcarey@mirickoconnell.com             Email
                                                                                                                                            Attn: Steven A. Ginther
                                                                                                 Missouri Department of Revenue, Bankruptcy 301 W. High Street, Room 670
Counsel to the State of Missouri                                                                 Unit                                       Jefferson City MO 65105                                        deecf@dor.mo.gov                      Email
                                                                                                                                            Attn: Steven A. Ginther
                                                                                                 Missouri Department of Revenue, Bankruptcy PO Box 475
Counsel to the State of Missouri                                                                 Unit                                       Jefferson City MO 65105-0475                                   deecf@dor.mo.gov                      Email
                                                                                                                                            Attn: Rachel B. Mersky & Brian J. McLaughlin
Counsel to Spotsylvania Mall Company, Huntington Mall Company and Governor’s Square Monzack Mersky McLaughlin and Browder,                  1201 N. Orange Street, Suite 400                               rmersky@monlaw.com
Company                                                                                          P.A.                                       Wilmington DE 19801-1155                                       bmclaughlin@monlaw.com                Email
Counsel to Wells Fargo Bank, National Association, in its capacity as administrative agent                                                  Attn: Jennifer Feldsher
for the Prepetition Second Lien Facility, as issuer of certain letter of credit obligations, and                                            101 Park Avenue
in other capacities                                                                              Morgan, Lewis & Bockius, LLP               New York NY 10178-0060                                         jennifer.feldsher@morganlewis.com     Email




          In re: CraftWorks Parent, LLC, et al.
          Case No. 20-10475 (BLS)                                                                                                            Page 5 of 10
                                                                                     Case 20-10475-BLS                                    Doc 745                Filed 09/23/20                     Page 9 of 13
                                                                                                                                                     Exhibit A
                                                                                                                                                Core/2002 Service List
                                                                                                                                               Served as set forth below


                                        DESCRIPTION                                                                    NAME                                                          ADDRESS                                               EMAIL               METHOD OF SERVICE
Counsel to Wells Fargo Bank, National Association, in its capacity as administrative agent                                                         Attn: Sula R. Fiszman
for the Prepetition Second Lien Facility, as issuer of certain letter of credit obligations, and                                                   One Federal Street
in other capacities                                                                                Morgan, Lewis & Bockius, LLP                    Boston MA 02110                                                     sula.fiszman@morganlewis.com         Email
                                                                                                                                                   Attn: Eric J. Monzo
                                                                                                                                                   500 Delaware Avenue, Suite 1500
Counsel to Alsco, Inc.                                                                             Morris James LLP                                Wilmington DE 19801                                                 emonzo@morrisjames.com               Email
                                                                                                                                                   Attn: Eric J. Monzo
                                                                                                                                                   500 Delaware Avenue, Suite 1500
Counsel to 1801 West Parmer Lane, LLC                                                              Morris James LLP                                Wilmington DE 19801                                                 emonzo@morrisjames.com               Email
                                                                                                                                                   Attn: Andrew R. Remming, Joseph C. Barsalona II
                                                                                                                                                   1201 N. Market St., 16th Floor
                                                                                                                                                   P.O. Box 1347                                                       aremming@mnat.com
Counsel to Shark Properties IV, LLC                                                                Morris, Nichols, Arsht & Tunnell LLP            Wilmington DE 19899-1347                                            jbarsalona@mnat.com                  Email
                                                                                                                                                   Attn: Vikrama S. Chandrashekar
Counsel to Finkelstein Commercial Properties, LLC, Evin-Broomfield, LLC, Evin-Grand                                                                1400 16th Street, 6th Floor
Junction, LLC, and Evin-Greeley, LLC                                                               Moye White LLP                                  Denver CO 80202-1486                                                vika.chandrashekar@moyewhite.com     Email
                                                                                                                                                   Attn: Brad W. Odell
                                                                                                                                                   1500 Broadway, Suite 700
Counsel to Shark Properties IV, LLC                                                                Mullin Hoard & Brown, LLP                       Lubbock TX 79401                                                    bodell@mhba.com                      Email
                                                                                                                                                   Attn: Karen Cordry
                                                                                                                                                   1850 M St., NW 12th Floor
National Association of Attorneys General                                                          National Association of Attorneys General       Washington DC 20036                                                 kcordry@naag.org                     First Class Mail and Email
                                                                                                                                                   Attn: Jason B. Binford, Abigail Ryan                                jason.binford@oag.texas.gov
                                                                                                   Office of the Attorney General of Texas,        P.O. Box 12548- MC 008                                              abigail.ryan@oag.texas.gov
Counsel to the State of Texas                                                                      Bankruptcy & Collections Division               Austin TX 78711-2548                                                public.information@oag.state.tx.us   Email
                                                                                                                                                   Attn: Linda J. Casey
                                                                                                                                                   844 King Street, Suite 2207
                                                                                                                                                   Lockbox 35
United States Trustee, District of Delaware                                                        Office of the United States Trustee             Wilmington DE 19801                                                 Linda.Casey@usdoj.gov                First Class Mail and Email
                                                                                                                                                   Attn: Gretchen Crawford
                                                                                                                                                   320 Robert S. Kerr, Room 505
Counsel to Oklahoma County Treasurer                                                               Oklahoma County Assistant District Attorney     Oklahoma City OK 73102                                              grecra@oklahomacounty.org            Email
                                                                                                                                                   Attn: Bradford J. Sandler, Robert J. Feinstein, Colin R. Robinson   bsandler@pszjlaw.com
                                                                                                                                                   919 N. Market Street, 17th Floor                                    rfeinstein@pszjlaw.com
Counsel to the Official Committee of Unsecured Creditors                                           Pachulski Stang Ziehl & Jones LLP               Wilmington DE 19801                                                 crobinson@pszjlaw.com                Email
                                                                                                                                                   Attn: Owen M. Sonik
                                                                                                                                                   1235 North Loop West
                                                                                                   Perdue, Brandon, Fielder, Collins & Mott,       Suite 600
Counsel to Dickinson Independent School District                                                   L.L.P.                                          Houston TX 77008                                                    osonik@pbfcm.com                     Email
                                                                                                                                                   Attn: Eboney Cobb
                                                                                                                                                   500 E. Border Street, Suite 640
Counsel to City of Burleson, Burleson ISD, City of Garland, Garland ISD                            Perdue, Brandon, Fielder, Collins & Mott, LLP   Arlington TX 76010                                                  ecobb@pbfcm.com                      Email
                                                                                                                                                   Attn: Laura J. Monroe
                                                                                                                                                   PO Box 817
Counsel to Lubbock Central Appraisal District, Midland County                                      Perdue, Brandon, Fielder, Collins & Mott, LLP   Lubbock TX 79408                                                    lmbkr@pbfcm.com                      Email
                                                                                                                                                   Attn: L. Katherine Good, R. Stephen McNeill
                                                                                                                                                   1313 N. Market Street, 6th Floor                                    rmcneill@potteranderson.com
Counsel to US Foods, Inc.                                                                          Potter Anderson & Corroon LLP                   Wilmington DE 19801-3700                                            kgood@potteranderson.com             Email
                                                                                                                                                   Attn: Ron Christopher Stamps
                                                                                                                                                   1705 Irving Place
Counsel to The City of Shreveport                                                                  Ron Christopher Stamps, LLC                     Shreveport LA 71101-4605                                            bankruptcy@rcstampslaw.com           Email
                                                                                                                                                   Attn: Steven W. Kelly
                                                                                                                                                   1290 Broadway, Suite 1650
Counsel to Central Park at Highlands Ranch Retail, LLC                                             S&D Law                                         Denver CO 80203                                                     skelly@s-d.com                       Email




           In re: CraftWorks Parent, LLC, et al.
           Case No. 20-10475 (BLS)                                                                                                                    Page 6 of 10
                                                                           Case 20-10475-BLS                            Doc 745                 Filed 09/23/20                 Page 10 of 13
                                                                                                                                      Exhibit A
                                                                                                                                 Core/2002 Service List
                                                                                                                                Served as set forth below


                                              DESCRIPTION                                                 NAME                                                       ADDRESS                                     EMAIL       METHOD OF SERVICE
                                                                                                                                    Attn: John D. Demmy
                                                                                                                                    1201 N. Market Street, Suite 2300
                                                                                                                                    P.O. Box 1266
Counsel to Weingarten Realty Investors and WRI Ridgeway, LLC                           Saul Ewing Arnstein & Lehr LLP               Wilmington DE 19899                                    john.demmy@saul.com            Email
                                                                                                                                    Attn: Secretary Of The Treasury
                                                                                                                                    100 F Street NE
Securities and Exchange Commission - Headquarters                                      Securities & Exchange Commission             Washington DC 20549                                    secbankruptcy@sec.gov          First Class Mail and Email
                                                                                                                                    Attn: Andrew Calamari, Regional Director
                                                                                                                                    200 Vesey Street, Suite 400                            bankruptcynoticeschr@sec.gov
Securities and Exchange Commission - Regional Office                                   Securities & Exchange Commission - NY Office New York NY 10281                                      NYROBankruptcy@SEC.GOV         First Class Mail and Email
                                                                                                                                    Attn: Bankruptcy Department
                                                                                                                                    One Penn Center
                                                                                       Securities & Exchange Commission -           1617 JFK Boulelvard, Suite 520
Securities and Exchange Commission - Regional Office                                   Philadelphia Office                          Philadelphia PA 19103                                  secbankruptcy@sec.gov          First Class Mail and Email
                                                                                                                                    c/o Kelso & Company
                                                                                                                                    Attn: William Woo
                                                                                                                                    320 Park Avenue, 24th Floor
Holder of other debt instruments issued by the Debtors and Top 75 Unsecured Creditor   SHCO 56 SARL                                 New York NY 10022                                      wwoo@kelso.com                 First Class Mail and Email
                                                                                                                                    Attn: William F. McDonald III
                                                                                                                                    10920 Via Frontera, Suite 220
Counsel to ShopCore Properties                                                         ShopCore Properties                          San Diego CA 92127                                     wmcdonald@shopcore.com         Email
                                                                                                                                    Attn: Ronald M. Tucker
                                                                                                                                    225 West Washington Street
Counsel to Simon Property Group, Inc.                                                  Simon Property Group, Inc.                   Indianapolis IN 46204                                  rtucker@simon.com              Email
                                                                                                                                    Attn: Bankruptcy Dept
                                                                                                                                    P.O. Box 300152
State of Alabama Attorney General                                                      State of Alabama Attorney General            Montgomery AL 36130-0152                                                              First Class Mail
                                                                                                                                    Attn: Bankruptcy Dept
                                                                                                                                    2005 N Central Ave
State of Arizona Attorney General                                                      State of Arizona Attorney General            Phoenix AZ 85004-2926                                  aginfo@azag.gov                First Class Mail and Email
                                                                                                                                    Attn: Bankruptcy Dept
                                                                                                                                    323 Center St.
                                                                                                                                    Suite 200
State of Arkansas Attorney General                                                     State of Arkansas Attorney General           Little Rock AR 72201-2610                                                             First Class Mail
                                                                                                                                    Attn: Bankruptcy Dept
                                                                                                                                    P.O. Box 944255
State of California Attorney General                                                   State of California Attorney General         Sacramento CA 94244-2550                               bankruptcy@coag.gov            First Class Mail and Email
                                                                                                                                    Attn: Bankruptcy Dept
                                                                                                                                    Ralph L. Carr Colorado Judicial Center
                                                                                                                                    1300 Broadway, 10th Floor
State of Colorado Attorney General                                                     State of Colorado Attorney General           Denver CO 80203                                                                       First Class Mail
                                                                                                                                    Attn: Bankruptcy Dept
                                                                                                                                    The Capitol, PL 01
State of Florida Attorney General                                                      State of Florida Attorney General            Tallahassee FL 32399-1050                                                             First Class Mail
                                                                                                                                    Attn: Bankruptcy Dept
                                                                                                                                    40 Capital Square, SW
State of Georgia Attorney General                                                      State of Georgia Attorney General            Atlanta GA 30334-1300                                                                 First Class Mail
                                                                                                                                    Attn: Bankruptcy Dept
                                                                                                                                    425 Queen St.
State of Hawaii Attorney General                                                       State of Hawaii Attorney General             Honolulu HI 96813                                      hawaiiag@hawaii.gov            First Class Mail and Email
                                                                                                                                    Attn: Bankruptcy Dept
                                                                                                                                    700 W. Jefferson Street
                                                                                                                                    P.O. Box 83720
State of Idaho Attorney General                                                        State of Idaho Attorney General              Boise ID 83720-1000                                                                   First Class Mail




           In re: CraftWorks Parent, LLC, et al.
           Case No. 20-10475 (BLS)                                                                                                     Page 7 of 10
                                                            Case 20-10475-BLS                         Doc 745               Filed 09/23/20                  Page 11 of 13
                                                                                                                  Exhibit A
                                                                                                             Core/2002 Service List
                                                                                                            Served as set forth below


                                              DESCRIPTION                            NAME                                                       ADDRESS                                       EMAIL      METHOD OF SERVICE
                                                                                                                Attn: Bankruptcy Dept
                                                                                                                100 West Randolph Street
State of Illinois Attorney General                               State of Illinois Attorney General             Chicago IL 60601                                        webmaster@atg.state.il.us     First Class Mail and Email
                                                                                                                Attn: Bankruptcy Dept
                                                                                                                Indiana Government Center South
                                                                                                                302 W. Washington St., 5th Floor
State of Indiana Attorney General                                State of Indiana Attorney General              Indianapolis IN 46204                                                                 First Class Mail
                                                                                                                Attn: Bankruptcy Dept
                                                                                                                1305 E. Walnut Street
State of Iowa Attorney General                                   State of Iowa Attorney General                 Des Moines IA 50319                                                                   First Class Mail
                                                                                                                Attn: Bankruptcy Dept
                                                                                                                700 Capitol Avenue, Suite 118
State of Kentucky Attorney General                               State of Kentucky Attorney General             Frankfort KY 40601                                                                    First Class Mail
                                                                                                                Attn: Bankruptcy Dept
                                                                                                                P.O. Box 94095
State of Louisiana Attorney General                              State of Louisiana Attorney General            Baton Rouge LA 70804-4095                               ConsumerInfo@ag.state.la.us   First Class Mail and Email
                                                                                                                Attn: Bankruptcy Dept
                                                                                                                200 St. Paul Place
State of Maryland Attorney General                               State of Maryland Attorney General             Baltimore MD 21202-2202                                 oag@oag.state.md.us           First Class Mail and Email
                                                                                                                Attn: Bankruptcy Dept
                                                                                                                G. Mennen Williams Building, 7th Floor
                                                                                                                525 W. Ottawa St., P.O. Box 30212
State of Michigan Attorney General                               State of Michigan Attorney General             Lansing MI 48909-0212                                   miag@michigan.gov             First Class Mail and Email
                                                                                                                Attn: Heather L. Donald, Dana Nessel
                                                                                                                Cadillac Place, Ste. 10-200
                                                                                                                3030 W. Grand Blvd.
Counsel to State of Michigan Department of Treasury              State of Michigan Attorney General             Detroit MI 48202                                        donaldh@michigan.gov          Email
                                                                                                                Attn: Bankruptcy Dept
                                                                                                                1400 Bremer Tower
                                                                                                                445 Minnesota Street
State of Minnesota Attorney General                              State of Minnesota Attorney General            St. Paul MN 55101-2131                                                                First Class Mail
                                                                                                                Attn: Bankruptcy Dept
                                                                                                                Walter Sillers Building
                                                                                                                550 High Street, Suite 1200, P.O. Box 220
State of Mississippi Attorney General                            State of Mississippi Attorney General          Jackson MS 39201                                                                      First Class Mail
                                                                                                                Attn: Bankruptcy Dept
                                                                                                                Supreme Court Building
                                                                                                                207 W. High St.
State of Missouri Attorney General                               State of Missouri Attorney General             Jefferson City MO 65102                                 attorney.general@ago.mo.gov   First Class Mail and Email
                                                                                                                Attn: Bankruptcy Dept
                                                                                                                215 N Sanders, Third Floor
                                                                                                                PO Box 201401
State of Montana Attorney General                                State of Montana Attorney General              Helena MT 59620-1401                                    contactdoj@mt.gov             First Class Mail and Email
                                                                                                                Attn: Bankruptcy Dept
                                                                                                                2115 State Capitol
                                                                                                                2nd Fl, Rm 2115
State of Nebraska Attorney General                               State of Nebraska Attorney General             Lincoln NE 68509-8920                                   ago.info.help@nebraska.gov    First Class Mail and Email
                                                                                                                Attn: Bankruptcy Dept
                                                                                                                100 North Carson Street
State of Nevada Attorney General                                 State of Nevada Attorney General               Carson City NV 89701                                                                  First Class Mail
                                                                                                                Attn: Bankruptcy Dept
                                                                                                                The Capitol
State of New York Attorney General                               State of New York Attorney General             Albany NY 12224-0341                                                                  First Class Mail
                                                                                                                Attn: Bankruptcy Dept
                                                                                                                9001 Mail Service Center
State of North Carolina Attorney General                         State of North Carolina Attorney General       Raleigh NC 27699-9001                                                                 First Class Mail




           In re: CraftWorks Parent, LLC, et al.
           Case No. 20-10475 (BLS)                                                                                 Page 8 of 10
                                                                              Case 20-10475-BLS                              Doc 745               Filed 09/23/20                     Page 12 of 13
                                                                                                                                         Exhibit A
                                                                                                                                    Core/2002 Service List
                                                                                                                                   Served as set forth below


                                              DESCRIPTION                                                   NAME                                                            ADDRESS                                     EMAIL           METHOD OF SERVICE
                                                                                                                                       Attn: Bankruptcy Dept
                                                                                                                                       State Capitol
                                                                                                                                       600 E Boulevard Ave Dept 125
State of North Dakota Attorney General                                                  State of North Dakota Attorney General         Bismarck ND 58505-0040                                     ndag@nd.gov                        First Class Mail and Email
                                                                                                                                       Attn: Bankruptcy Dept
                                                                                                                                       30 E. Broad St., 14th Floor
State of Ohio Attorney General                                                          State of Ohio Attorney General                 Columbus OH 43215                                                                             First Class Mail
                                                                                                                                       Attn: Bankruptcy Dept
                                                                                                                                       313 NE 21st Street
State of Oklahoma Attorney General                                                      State of Oklahoma Attorney General             Oklahoma City OK 73105                                                                        First Class Mail
                                                                                                                                       Attn: Bankruptcy Dept
                                                                                                                                       1162 Court Street NE
State of Oregon Attorney General                                                        State of Oregon Attorney General               Salem OR 97301                                             consumer.hotline@doj.state.or.us   First Class Mail and Email
                                                                                                                                       Attn: Bankruptcy Dept
                                                                                                                                       Strawberry Square
                                                                                                                                       16th Floor
State of Pennsylvania Attorney General                                                  State of Pennsylvania Attorney General         Harrisburg PA 17120                                                                           First Class Mail
                                                                                                                                       Attn: Bankruptcy Dept
                                                                                                                                       P.O. Box 11549
State of South Carolina Attorney General                                                State of South Carolina Attorney General       Columbia SC 29211-1549                                                                        First Class Mail
                                                                                                                                       Attn: Bankruptcy Dept
                                                                                                                                       P.O. Box 20207
State of Tennessee Attorney General                                                     State of Tennessee Attorney General            Nashville TN 37202-0207                                    consumer.affairs@tn.gov            First Class Mail and Email
                                                                                                                                       Attn: Bankruptcy Dept
                                                                                                                                       PO Box 142320
State of Utah Attorney General                                                          State of Utah Attorney General                 Salt Lake City UT 84114-2320                               uag@utah.gov                       First Class Mail and Email
                                                                                                                                       Attn: Bankruptcy Dept
                                                                                                                                       900 East Main Street
State of Virginia Attorney General                                                      State of Virginia Attorney General             Richmond VA 23219                                                                             First Class Mail
                                                                                                                                       Attn: Bankruptcy Dept
                                                                                                                                       State Capitol Bldg 1 Room E 26
State of West Virginia Attorney General                                                 State of West Virginia Attorney General        Charleston WV 25305                                        consumer@wvago.gov                 First Class Mail and Email
                                                                                                                                       Attn: Bankruptcy Dept
                                                                                                                                       Wisconsin Department of Justice
                                                                                                                                       State Capitol, Room 114 East, P. O. Box 7857
State of Wisconsin Attorney General                                                     State of Wisconsin Attorney General            Madison WI 53707-7857                                                                         First Class Mail
                                                                                                                                       Attn: Bankruptcy Dept
                                                                                                                                       123 Capitol Building
                                                                                                                                       200 W. 24th Street
State of Wyoming Attorney General                                                       State of Wyoming Attorney General              Cheyenne WY 82002                                                                             First Class Mail
                                                                                                                                       Attn: Elihu E. Allinson, III
                                                                                                                                       919 North Market Street, Suite 420
Counsel to Produce Alliance, LLC                                                        Sullivan Hazeltine Allinson LLC                Wilmington DE 19801                                        zallinson@sha-llc.com              Email
                                                                                                                                       Attn: Wang, Tian-Sheng
                                                                                                                                       No.124, Sec. 1, Chongqing S. Rd., Zhongzheng
Taiwan High Procescutors Office                                                         Taiwan High Procescutors Office                Taipei City ROC 10048 Taiwan                                                                  First Class Mail
                                                                                                                                       Attn: William Ehrlich
                                                                                                                                       444 Executive Center Blvd
                                                                                                                                       Suite 240
Counsel to Anson Arbor, LLC                                                             The Ehrlich Law Firm                           El Paso TX 79902                                           william@ehrlichlawfirm.com         Email
Counsel to Eagle Trading International Corp. d/b/a Roofing Source; Steven E. Kane and                                                  Attn: Michael J. Joyce
Jacqueline P. Kane as co-trustees                                                                                                      1225 King Street, Suite 800
under the Steven and Jacqueline Kane Family Trust Agreement                             The Law Offices of Joyce, LLC                  Wilmington DE 19801                                        mjoyce@mjlawoffices.com            Email
                                                                                                                                       Attn: Richard J. Cinclair, Jr., Esq.
                                                                                                                                       5335 Spring Valley Road
Counsel to Maidstone Tulsa, LLC                                                         Thomas, Cinclair & Beuttenmuller, PLLC         Dallas TX 75254                                            rick@tcblawfirm.com                Email




           In re: CraftWorks Parent, LLC, et al.
           Case No. 20-10475 (BLS)                                                                                                        Page 9 of 10
                                                                                    Case 20-10475-BLS                                Doc 745                   Filed 09/23/20                   Page 13 of 13
                                                                                                                                                     Exhibit A
                                                                                                                                                Core/2002 Service List
                                                                                                                                               Served as set forth below


                                              DESCRIPTION                                                               NAME                                                         ADDRESS                                                    EMAIL                   METHOD OF SERVICE
                                                                                                                                                   Attn: Bankruptcy Dept
                                                                                                                                                   US Dept of Justice
                                                                                                                                                   950 Pennsylvania Ave NW
United States of America Attorney General                                                          United States of America Attorney General       Washington DC 20530-0001                                                                                          First Class Mail
                                                                                                                                                   Attn: David C. Weiss c/o Ellen Slights
                                                                                                                                                   1007 Orange St Ste 700
                                                                                                                                                   P.O. Box 2046
US Attorney For The District Of Delaware                                                           US Attorney For Delaware                        Wilmington DE 19899-2046                                                 usade.ecfbankruptcy@usdoj.gov            First Class Mail and Email
                                                                                                                                                   Attn: General Counsel
                                                                                                                                                   2330 Interstate 30
Parties asserting liens against the Debtors' assets                                                VAR Resources, LLC                              Mesquite TX 75150                                                                                                 First Class Mail
                                                                                                                                                   Attn: Bankruptcy Dept
                                                                                                                                                   441 4th Street, NW
Washington DC Attorney General                                                                     Washington DC Attorney General                  Washington DC 20001                                                                                               First Class Mail
                                                                                                                                                   Attn: Brendan C. Conley
                                                                                                                                                   200 Crescent Court, Suite 300
Counsel to Centerbridge Partners, L.P.                                                             Weil, Gotshal & Manges LLP                      Dallas TX 75201-6950                                                     brendan.conley@weil.com                  First Class Mail and Email
                                                                                                                                                                                                                            matt.barr@weil.com
                                                                                                                                                                                                                            andriana.georgallas@weil.com
Counsel to Centerbridge Partners, L.P., Centerbridge Capital Partners AIV I, L.P.,                                                                 Attn: Matthew S. Barr, Andriana Georgallas, Sunny Singh, Benton Lewis,   sunny.singh@weil.com
Centerbridge Capital Partners Strategic AIV I, L.P., Centerbridge Capital Partners SBS, L.P.,                                                      Bryan R. Podzius                                                         benton.lewis@weil.com
Centerbridge Capital Partners B Co-Investment L.P. & Equity Holders of Debtor CraftWorks                                                           767 Fifth Avenue                                                         allison.liff@weil.com
Parent, LLC                                                                                   Weil, Gotshal & Manges LLP                           New York NY 10153-0119                                                   bryan.podzius@weil.com                   Email
                                                                                                                                                   MAC D1109-019
                                                                                                                                                   1525 West W.T. Harris Blvd.
Holder of other debt instruments issued by the Debtors and Top 75 Unsecured Creditor               Wells Fargo Bank, National Association          Charlotte NC 28262                                                       agencyservices.requests@wellsfargo.com   First Class Mail and Email
                                                                                                                                                   Attn: Victor W. Newmark, Esq.
                                                                                                                                                   800 Kennesaw Avenue
                                                                                                                                                   Suite 400
Counsel to Buckhead Place, LLC                                                                     Wiles & Wiles, LLP                              Marietta GA 30060-7946                                                   bankruptcy@evict.net                     Email
Counsel to Wells Fargo Bank, National Association, in its capacity as administrative agent                                                         Attn: Matthew P. Ward and Morgan L. Patterson
for the Prepetition Second Lien Facility, as issuer of certain letter of credit obligations, and                                                   1313 North Market Street, Suite 1200                                     matthew.ward@wbd-us.com
in other capacities                                                                                Womble Bond Dickinson (US) LLP                  Wilmington DE 19801                                                      morgan.patterson@wbd-us.com              Email
                                                                                                                                                   Attn: Mary L. Fullington
                                                                                                                                                   250 West Main Street, Suite 1600
Counsel to Dykes Restaurant Supply, Inc.                                                           Wyatt, Tarrant & Combs, LLP                     Lexington KY 40507                                                       mfullington@wyattfirm.com                Email
                                                                                                                                                   Attn: Pauline K. Morgan, Jaime Luton Chapman, Jordan E. Sazant           bankfilings@ycst.com
Counsel to Centerbridge Capital Partners AIV I, L.P., Centerbridge Capital Partners Strategic                                                      Rodney Square                                                            pmorgan@ycst.com
AIV I, L.P., Centerbridge Capital Partners SBS, L.P., and Centerbridge Capital Partners B Co-                                                      1000 North King Street                                                   jchapman@ycst.com
Investment L.P.                                                                               Young Conaway Stargatt & Taylor, LLP                 Wilmington DE 19801                                                      jsazant@ycst.com                         Email




           In re: CraftWorks Parent, LLC, et al.
           Case No. 20-10475 (BLS)                                                                                                                   Page 10 of 10
